DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
It is argued by the applicant that “No combination of the cited references teaches or suggests such subject matter. The Action alleges that Farooq's top electrode layer 14/electrically conductive barrier layer 28 serves as the "wirebond pad," Farooq's bottom electrode layer 14/electrically conductive barrier layer 28 serves as the claimed "capacitor plate," and Farooq's substrate 26 serves as the claimed "high-k dielectric." See Action at p. 3. This is incorrect. As is shown clearly in Farooq's FIG. 4, Farooq's top electrode layer 14/electrically conductive barrier layer 28 (the alleged "wirebond pad") and Farooq's bottom electrode layer 14/electrically conductive barrier layer 28 (the alleged "capacitor plate") are electrically shorted together by a metallized via 20. Such a structure is not a capacitor, as readily recognized by one of ordinary skill in the art.”
However, the examiner is not persuaded because the definition of a capacitor is as shown below.
Parallel-plate capacitor

    PNG
    media_image1.png
    176
    220
    media_image1.png
    Greyscale

A, separated by a gap of thickness d containing a dielectric.
 

    PNG
    media_image2.png
    522
    895
    media_image2.png
    Greyscale

As shown above, Farooq's discloses a parallel plate capacitor as per the definition of a parallel plate capacitor, and even though Farooq's bottom electrode layer 14/electrically conductive barrier layer 28 (the alleged "capacitor plate") are electrically shorted together by a metallized via 20, it does not change the fact the left edge fig. 4 of Farooq as labeled by dotted region above discloses a parallel plate capacitor. The applicant is encourage to build fig. 4 of Farooq and perform a simple experiment and measure a fringe parallel plate capacitance as shown above.

It is argued by the applicant that “Similarly, the Action alleges that Godfrey's FIG. 3A discloses a "capacitor-wirebond pad structure" substantially as recited in previously pendingn claim 1. See the Action at p. 7. This is also incorrect. As shown clearly in Godfrey's FIG. 3A, the alleged "wirebond pad" 

    PNG
    media_image3.png
    485
    467
    media_image3.png
    Greyscale

As shown above, Godfrey's FIG. 3A discloses a parallel plate capacitor as per the definition of a parallel plate capacitor, and tThe applicant is encourage to build Godfrey's FIG. 3A and perform a simple experiment and measure a fringe parallel plate capacitance as shown above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farooq et al. 5912044.


    PNG
    media_image4.png
    258
    624
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    522
    895
    media_image2.png
    Greyscale

Regarding claim 1, fig. 4 of Farooq disclose an integrated circuit (IC) package support, comprising: 
a capacitor-wirebond pad structure top (on the left of fig. 4 - 14/28 and top surface of top 14 can be wirebonded to and bottom of 28 is wirebonded to by 20), wherein the capacitor-wirebond pad structure includes a wirebond pad (top 14 can be wirebonded to and 28 is wirebonded to by 20), a capacitor plate (bottom 14/28), and a high-k dielectric (multi-layered ceramic (MLC) substrate 26) between the wirebond pad and the capacitor plate, and wherein the wirebond pad and the capacitor plate are plates of a capacitor, and the high-k dielectric 26 is a dielectric of the capacitor..

Regarding claim 2, fig. 4 of Farooq dislcoses wherein the wirebond pad includes a first metal region 14 and a second metal region 28 having a different material composition than the first metal region, wherein the second metal region is between the first metal region 14 and the high-k dielectric 26.

Regarding claim 3, fig. 4 of Farooq discloses wherein the capacitor plate includes a first metal region 14 and a second metal region 28 having a different material composition than the first metal region, and the second metal region 28 is between the first metal region 14 and the high-k dielectric 26.

Regarding claim 7, fig. 4 of Farooq discloses wherein the IC package support does not include a conductive via 22 in conductive contact with the wirebond pad (22 a conductive via which is one that does not include being in conduct contact with the wirebond pad (left one in fig. 4).

Regarding claim 8, fig.  4 of Farooq discloses wherein the wirebond pad is a first wirebond pad, the capacitor-wirebond pad structure further includes a second wirebond pad (the middle one in fig. 4), and the high-k dielectric 26 is between the second wirebond pad and the capacitor plate.

Regarding claim 13, fig. 4 of Farooq discloses wherein the wirebond pad is a first wirebond pad, the IC package support further includes a second wirebond pad (middle one in fig. 4 above), and the IC package support includes a conductive via 22 in contact with the second wirebond pad.



    PNG
    media_image5.png
    634
    843
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    503
    532
    media_image6.png
    Greyscale

Claims 14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godfrey 20200136611.
Regarding claim 14, fig. 3A of Godfrey discloses an integrated circuit (IC) package, comprising: 
an IC package support, wherein the IC package support includes a capacitor (as labeled by examiner above), and the capacitor includes a first capacitor plate (where 324 is wired bonded to pad above 301), a second capacitor plate (pad below 301), and a capacitor dielectric 301 (inherently a dielectric to prevent short circuit of via(s)) between the first capacitor plate and the second capacitor plate; and 
a die 312, wherein the die 312 is wirebonded to the first capacitor plate.




    PNG
    media_image6.png
    503
    532
    media_image6.png
    Greyscale

Regarding claim 18, fig. 3A of Godfrey discloses a computing device, comprising: 
an integrated circuit (IC) package support (those below 312 support 312), wherein the IC package includes an electronic component 312 wirebonded to a conductive portion of a support, and the conductive portion is a plate of a capacitor (see fig. 4 above as labeled by examiner).



Regarding claim 20, fig. 3A of Godfrey discloses wherein the IC package further includes a wirebond pad and a conductive via in contact with the wirebond pad, and the electronic component 312 is wirebonded to the wirebond pad.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq.
Regarding claim 4, col. 1, lines 15-20 of Farooq discloses high performance single chip module (SCM) and multi-chip module (MCM) packages need discrete capacitors in the nanofarad range. 
Therefore, it would have been obvious to form a support of Farooq wherein the capacitor-wirebond pad structure has a capacitance between 1 picofarad and 10 nanofarads in order to form high .

Claims 1, 5, 9 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey in view of Farooq.

    PNG
    media_image7.png
    627
    993
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    634
    981
    media_image8.png
    Greyscale



Regarding claim 1, fig. 3A of Godfrey disclose an integrated circuit (IC) package support, comprising: 
a capacitor-wirebond pad structure (as labeled by examiner above), wherein the capacitor-wirebond pad structure includes a wirebond pad (as labeled by examiner above), a capacitor plate, and a dielectric 302 (inherently a dielectric to prevent short circuit between the through vias in 302) between the wirebond pad and the capacitor plate.
Godfrey does not disclose that the dielectric 302 is a high-k dielectric. Godfey discloses that it is a substrate and necessary a dielectric substrate to prevent short circuit between the through via.

    PNG
    media_image4.png
    258
    624
    media_image4.png
    Greyscale

However fig. 4 of Farooq disclose an integrated circuit (IC) package support, comprising: 
a capacitor-wirebond pad structure top 14 (top surface of top 14 can be wirebonded to), wherein the capacitor-wirebond pad structure includes a wirebond pad (top 14), a capacitor plate (bottom 14), and a high-k dielectric (multi-layered ceramic (MLC) substrate 26) between the wirebond pad and the capacitor plate.
In view of such teaching it would have been obvious to form a support of Godfrey wherein dielectric is a high-k dielectric such as taught by Farooq in order to obtain a desired capacitance value.

Regarding claim 5, fig. 3A of Godfrey discloses further comprising: a dielectric material 301 (inherently a dielectric to prevent short circuit) in contact with the capacitor plate, wherein the dielectric material has a different material composition than the high-k dielectric (the resulting structure would have been one as claimed).

Regarding claims 9-10, Godfrey and Farooq discloses claim 1, further comprising: a resist material at a surface of the IC package support, wherein the wirebond pad is exposed at a bottom of an opening of the resist material, wherein the resist material is in contact with the capacitor plate.
a resist material at a surface of the IC package support, wherein the wirebond pad is exposed at a bottom of an opening of the resist material, wherein the resist material is in contact with the capacitor plate”.
	Note that a “product by process claim " is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ  289, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in " product by process" claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 2113 [R-1].

Regarding claim 11, fig. 3A of Godfrey discloses wherein the IC package support is a package substrate.

Regarding claim 12, fig. 3A of Godfrey discloses wherein the IC package support is an interposer (to place between).


    PNG
    media_image9.png
    649
    1101
    media_image9.png
    Greyscale

Regarding claim 13, fig. 3A of Godfrey (as labeled by examiner above) discloses wherein the wirebond pad is a first wirebond pad, the IC package support further includes a second wirebond pad, and the IC package support includes a conductive via in contact with the second wirebond pad.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Godfrey and Farooq in view of EID et al. 20170288642.
Regarding claim 6, Godfrey and Farooq disclose claim 5, but do not disclose wherein the dielectric material is an organic dielectric material.

    PNG
    media_image10.png
    472
    724
    media_image10.png
    Greyscale

However, fig. 1 of EID discloses a package support comprising package substrate 120 comprising a dielectric material wherein the dielectric material is an organic dielectric material such as flame retardant 4 (FR4) in order to prevent fire that may result from overheating.
In view of such teaching, it would have been obvious to form a support of Godfrey and Farooq wherein the dielectric material is an organic dielectric material such as taught by EID such as flame retardant 4 (FR4) in order to prevent fire that may result from overheating.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey in view of Zampardi et al. 20130285121.
Regarding claims 15-15, Godfrey discloses claim 14, but does not disclose wherein the die includes a power amplifier, wherein the IC package is a radio frequency (RF) system-in-package.


    PNG
    media_image11.png
    398
    627
    media_image11.png
    Greyscale
	However, fig. 5 and par [0091] of Zampardi discloses include more or fewer components, including, for example, additional power amplifier dies, capacitors and/or inductors. For instance, the module 520 can include one or more additional matching networks 525. As another example, the module 520 can include an additional power amplifier die, as well as an additional capacitor and inductor configured to operate as a parallel LC circuit disposed between the additional power amplifier die and the power supply pin of the module 520. The module 520 can be configured to have additional pins, such as in implementations in which a separate power supply is provided to an input stage disposed on the power amplifier die 520 and/or implementations in which the module 520 operates over a plurality of bands and wherein the IC package is a radio frequency (RF) system-in-package.
In view of such teaching, it would have been obvious to form a package of Godfrey wherein the die includes a power amplifier and wherein the IC package is a radio frequency (RF) system-in-package such as taught by Zampardi in order to form power amplifier die 524 can receive a RF signal at an input pin RF_IN.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.usi3to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829